DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
Applicant’s amendment filed on 10/18/2021 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1, 3, 4, 8-12 and 25-27 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3, 4, 8-10 and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamakido et al. (JPH07323504A) in view of Pinckney et al. (US 2011/0088541 A1 cited in IDS), Garlough (US 2010/0237043 cited in IDS), Ascarelli et al. (4,652,497) and Tanaka et al. (US 6,544,493 B1). It is noted that the disclosures of Yamakido et al. are based on a machine translation of the reference which is included in this action.
Regarding claims 1, 3, 4, 8-10 and 25, Yamakido et al. disclose a transparent composite panel used for a window plate (i.e. a multi-layer transparent window) comprising a polycarbonate resin panel (i.e. transparent plastic polymer layer), a urethane adhesive layer and a glass panel (i.e. bulk layer) (see Abstract and paragraph 0001). The urethane adhesive layer is hot melt type adhesive (see paragraph 0016). The polycarbonate resin panel has a thickness of about 1 to 10 mm (see paragraph 0014). The glass plate has a thickness of about 1 to 5 mm (see paragraph 0014). The transparent composite panel is prepared by heating the laminate to 100 ~ 150 C, wherein urethane based adhesive film is completely melted and polycarbonate resin panel is thermally softened (see paragraph 0026).  Accordingly, urethane adhesive layer is melt bonded to the polycarbonate resin panel at an interface between the polycarbonate resin 
Further, as the instant specification recites that the entangled region of polymer chains between adhesive and polycarbonate occurs at 150 C (instant specification, page 8, third paragraph), and Yamakido et al. teaches heating the laminate to 100 ~ 150 C which encompasses 150 C, the urethane adhesive layer is melt bonded to the polycarbonate resin panel at an interface between the polycarbonate resin panel and the urethane adhesive layer so that there is an entangled region of polymer chains of material from the urethane adhesive layer and the polycarbonate resin panel. 
Yamakido et al. do not disclose glass plate, i.e. bulk layer as presently claimed. Yamakido et al. do not disclose an outer layer that is an outermost layer directly contacting a bond promotion layer that is directly contacting the polycarbonate resin panel (i.e. transparent plastic polymer layer). Yamakido et al. do not disclose the bond promotion layer has mineral additives of a diameter less than 100 nanometers, wherein additives decrease a coefficient of thermal expansion thereof to a level between a coefficient of thermal expansion of the outer layer and a coefficient of thermal expansion of the transparent plastic polymer layer.  Yamakido et al. do not disclose the glass plate, i.e. bulk layer, is covalently bonded to the adhesive layer at a second interface between the adhesive layer and the bulk layer.
Pinckney et al. disclose glass such as borosilicate glass provide improved ballistics performance (see paragraph 0006).
In light of motivation for using a borosilicate glass disclosed by Pinckney et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use borosilicate glass as glass layer (bulk layer) in Yamakido et al. in order to provide improved ballistics performance, and thereby arrive at the claimed invention.
Yamakido et al. in view of Pinckney et al. do not disclose the glass plate, i.e. bulk layer is covalently bonded to the adhesive layer at a second interface between the adhesive layer and the bulk layer. Yamakido et al. in view of Pinckney et al. do not disclose an outer layer that is an outermost layer directly contacting a bond promotion layer that is directly contacting the polycarbonate resin panel (i.e. transparent plastic polymer layer). Yamakido et al. in view of Pinckney et al. do not disclose the bond promotion layer has mineral additives of a diameter less than 100 nanometers, wherein additives decrease a coefficient of thermal expansion thereof to a level between a coefficient of thermal expansion of the outer layer and a coefficient of thermal expansion of the transparent plastic polymer layer. 
Garlough discloses plasma surface treatment may remove organic residues from the substrate surface and may chemically react gas, such as air including oxygen, with the surface to form covalent carbon-oxygen bonds, which are more polar and more reactive than carbon-hydrogen bonds. The increased polarity of the surface accounts for substantial increases in wettability and adds a degree of covalent bonding to the surface-adhesive interface (page 8, paragraph [0074]).
In light of motivation for using plasma surface treatment disclosed by Garlough as described above, it therefore would have been obvious to one of ordinary skill in the art to plasma treat the bulk layer (glass plate) in Yamakido et al. in view of Pinckney et al. in order to remove organic residues from the surface of glass layer, form a covalent bond between the bulk layer and adhesive layer, improve wettability as well as improve adhesion through covalent bonding, and thereby arrive at the claimed invention.
Yamakido et al. in view of Pinckney et al. and Garlough do not disclose an outer layer that is an outermost layer directly contacting a bond promotion layer that is directly contacting the polycarbonate resin panel (i.e. transparent plastic polymer layer). Yamakido et al. in view of Pinckney et al. and Garlough et al. do not disclose the bond promotion layer has mineral additives of a diameter less than 100 nanometers, wherein additives decrease a coefficient of 
Ascarelli et al. disclose organosiloxane composition as protective coatings for soft substrates such as polycarbonates, wherein the coatings formed from these compositions have properties as adhesion promoters and are abrasion resistant (see Abstract and  col. 7, line 56-59). The coated articles are useful as windows (see col. 8, line 2). Further, the organosiloxane composition is used as a primer coating on the substrates to improve adhesion between substrate and inorganic coatings as well as to improve compatibility of the thermal expansion coefficients rendering more durable multilayer (see col. 8, lines 30-63). The inorganic coatings provide adequate abrasion resistance (see col. 8, lines 43-44). The inorganic coatings can be SiO2 (silicon dioxide or silica) or siloxane coatings (organometallic or silicon organometallic) (see col. 8, lines 38-48). Accordingly, Ascarelli et al. disclose multilayer comprising polycarbonate substrate directly contacting primer coating of organosiloxane composition that is directly contacting inorganic coating, wherein the primer coating reads on bond promotion layer and inorganic coating reads on outermost layer. 
In light of motivation for using primer layer on polycarbonate and inorganic coating on primer layer disclosed by Ascarelli et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to provide primer layer and inorganic coating of Ascarelli et al. in that order on the polycarbonate plate in Yamakido et al. in view of Pinckney et al. and Garlough in order to provide protection and abrasion resistance to polycarbonate plate as well as to improve compatibility of the thermal expansion coefficients rendering more durable multilayer, and thereby arrive at the claimed invention.
Yamakido et al. in view of Pinckney et al., Garlough and Ascarelli et al. do not disclose the primer coating i.e. the bond promotion layer has mineral additives of a diameter less than 100 nanometers, wherein additives decrease a coefficient of thermal expansion thereof to a 
Tanaka et al. disclose ultrafine particulates of titanium oxide are used as ultraviolet shielding material in order to absorb and scatter ultraviolet rays (see col. 1, lines 26-43).The ultrafine particulates of titanium oxide have a particle size of about 80 nm, i.e. less than 100 nm (see col. 1, lines 55-57). Although, Tanaka et al. do not disclose titanium oxide are mineral additives, given that titanium oxide is identical to the mineral additive utilized in the present invention (see paragraph 0045 of published application), titanium oxide is mineral additive.
In light of motivation for using ultrafine particulates of titanium oxide having a particle size of about 80 nm disclosed by Tanaka et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use ultrafine particulates of titanium oxide having a particle size of about 80 nm of Tanaka et al. in any layers or all layers including inorganic coating (outermost layer), primer layer (bond promotion layer) and polycarbonate plate (transparent plastic polymer layer) of Yamakido et al. in view of Pinckney et al., Garlough and Ascarelli et al. in order to absorb and scatter ultraviolet rays, and thereby arrive at the claimed invention.
Accordingly, Yamakido et al. in view of Pinckney et al., Garlough, Ascarelli et al. and Tanaka et al. disclose a multilayer transparent laminate window comprising inorganic coating (outermost layer), a primer layer (bond promotion layer), polycarbonate layer (transparent plastic polymer layer), urethane adhesive layer (adhesive layer) and glass layer (bulk layer), wherein the laminate of inorganic coating, primer layer and polycarbonate layer read on a strike face. Further, given that the bond promotion layer contains ultrafine particulates of titanium oxide having a particle size of about 80 nm (i.e. additives of a diameter less than 100 nm) and given that ultrafine particulates of titanium oxide are identical to additives utilized in the bond promotion layer in the specification (see paragraph of 0045 of published application), the ultrafine particulates of titanium oxide of bond promotion layer decrease a coefficient of thermal 

Regarding claim 26, Yamakido et al. in view of Pinckney et al., Garlough, Ascarelli et al. and Tanaka et al. disclose a multilayer transparent laminate window as set forth above. Further, Ascarelli et al. disclose the inorganic coatings can be SiO2 (silicon dioxide or silica) or siloxane coatings (organometallic or silicon organometallic) (see col. 8, lines 38-48). The thickness of SiO2 (oxide) can be a few microns thick which would overlap with presently claimed thickness (see col. 8, line 45).
Alternatively, Ascarelli et al. disclose SiO2 (oxide) having thickness of 3 microns (see col. 12, lines 35-38). The only deficiency of Ascarelli et al. is that Ascarelli et al. disclose the use of 3 microns thick outer layer (SiO2), while the present claims require 4 microns thick outer layer.
It is apparent, however, that the instantly claimed thickness of outer layer and that taught by Ascarelli et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the thickness of outer layer disclosed by Ascarelli et al. and the thickness disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the thickness of outer layer disclosed in the present claims is but an obvious variant of the on.

Regarding claim 27, Yamakido et al. in view of Pinckney et al., Garlough, Ascarelli et al. and Tanaka et al. disclose a multilayer transparent laminate window as set forth above. Further, Ascarelli et al. disclose the inorganic coatings can be SiO2 (silicon dioxide or silica) or siloxane coatings (organometallic or silicon organometallic) (see col. 8, lines 38-48). The thickness of SiO2 (oxide) can be a few microns thick (see col. 8, line 45).
While Ascarelli et al. do not disclose thickness of siloxane coating, given the interchangeability of SiO2 and siloxane coating, it would have been obvious to one of ordinary skill in the art to use siloxane coting (organometallic or silicon organometallic) having a thickness of a few microns in Yamakido et al. in view of Pinckney et al., Garlough, Ascarelli et al. and Tanaka et al. The siloxane coating having thickness of few microns overlap with presently claimed thickness of several molecules thick up to less than 100 microns thick.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamakido et al. (JPH07323504A) in view of Pinckney et al. (US 2011/0088541 A1 cited in IDS), Garlough (US 2010/0237043 cited in IDS), Ascarelli et al. (4,652,497) and Tanaka et al. (US 6,544,493 B1) as applied to claim 10 above, further in view of Levy-Borochov et al. (US 5,506,051 cited in IDS)

Regarding claim 11, Yamakido et al. in view of Pinckney et al., Garlough, Ascarelli et al. and Tanaka et al. disclose a multilayer transparent laminate window as set forth above.
Levy-Borochov et al. disclose an adhesive layer or a transition layer that acts as transition adhesive and a bullet-resistant layer (see col. 3, lines 56-58). The adhesive layer can be made of aliphatic urethane acrylate (see col. 6, lines 30-35).  Levy-Borochov et al. disclose a 
In light of motivation for using adhesive layer or transition layer comprising aliphatic urethane acrylate between polycarbonate layer and pre-coat adhesive layer disclosed by Levy-Borochov et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use adhesive layer or transition layer comprising aliphatic urethane acrylate between polycarbonate layer (transparent plastic polymer layer) and urethane adhesive layer (adhesive layer) in Yamakido et al. in view of Pinckney et al., Garlough, Ascarelli et al. and Tanaka et al. in order to improve adhesion and bullet-resistance, and thereby arrive at the claimed invention.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamakido et al. (JPH07323504A) in view of Pinckney et al. (US 2011/0088541 A1 cited in IDS), Garlough (US 2010/0237043 cited in IDS), Ascarelli et al. (4,652,497) and Tanaka et al. (US 6,544,493 B1) as applied to claim 1 above, further in view of Jones et al. (US 2007/0068376 cited in IDS).

Regarding claim 12, Yamakido et al. in view of Pinckney et al., Garlough, Ascarelli et al. and Tanaka et al. disclose a multilayer transparent laminate window as set forth above. Yamakido et al. in view of Pinckney et al., Garlough, Ascarelli et al. and Tanaka et al. do not disclose the urethane adhesive layer comprises a de-icing component.
Jones et al. disclose a protective window that can be used in, for example…civilian or military ground vehicles (page 2, paragraph [0030]). Jones et al. teaches that multiple sheets of backing material may be stacked together and may be adhered to each other using adhesives 
It would have been obvious to one having ordinary skill in the art at the time of the invention to place conductive wires between polycarbonate and the glass layers, and therefore within the adhesive layer of Yamakido et al. in view of Pinckney et al., Garlough, Ascarelli et al. and Tanaka et al. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to achieve defogging and defrosting properties in transparent window as taught by Yamakido et al. in view of Pinckney et al., Garlough, Ascarelli et al. and Tanaka et al.
Additionally, providing transparent window comprising polyurethane adhesive with such conductive wires was known in the art at the time of the invention, so the combination would have had a reasonable expectation of success.
Here “defrosting” is considered to meet the limitation of “de-icing” as recited in the instant claims. 

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that Yamakido requires that the transparent plastic polymer layer must have a thickness that is greater than or equal to the thickness of the bulk layer. In contradistinction, the transparent plastic polymer layer that has a thickness of one-and-a-half millimeters to three millimeters and the bulk layer that has a thickness from 5mm to 50mm. Thus, the transparent plastic polymer layer has a thickness that is lesser than the thickness of 
This is not persuasive because Yamakido disclose that thickness of the glass plate and polycarbonate resin plate may be determined in consideration of the application and the required strength of the composite board (see paragraph 0014). That is, it is not required that the transparent plastic polymer layer must have a thickness that is greater than or equal to the thickness of the bulk layer and therefore, one of the ordinary skill in the art can select thickness of glass plate and polycarbonate resin plate depending on application and desired strength. Further, Yamakido disclose that the polycarbonate resin panel has a thickness of about 1 to 10 mm and the glass plate has a thickness of about 1 to 5 mm (see paragraph 0014) which overlaps the thicknesses claimed.

Applicants argue that Claim 1 is also not obvious because Tanaka is not analogous art. Tanaka is neither in the same field of endeavor nor reasonably pertinent to the problem faced by the inventor. Tanaka is in the field of particulates, particularly ultrafine particulates of titanium oxide obtained by a vapor phase process and a production process thereof. See Field of the Invention. Instead, the present application is in the field of windows for use in applications where protection from a variety of incoming projectiles is required.
Tanaka et al. disclose ultrafine particulates of titanium oxide having a particle size of about 80 nm, i.e. less than 100 nm are used as ultraviolet shielding material in order to absorb and scatter ultraviolet rays. The motivation provided by Tanaka et al. is applicable to windows of Yamakido in order absorb and scatter ultraviolet rays regardless of the end-use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787